Citation Nr: 1130238	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-25 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from August 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In pertinent part of the May 2006 rating decision, the RO denied the Veteran an increased rating in excess of 50 percent. 

In March 2009, the Board remanded the issue of an increased rating in excess of 50 percent for PTSD and the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) to the RO via the Appeals Management Center (AMC) for further development.  The Board specifically remanded in order for the RO/AMC to obtain additional VA treatment records and for the Veteran to be scheduled for VA examinations.  The Veteran was afforded VA examinations in November 2009 and March 2010; therefore, the Board finds that the requested development is completed and that no further action to ensure compliance with the March 2009 remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that during the pendency of the appeal a January 2011 RO decision granted the Veteran an increased rating of 70 percent for his PTSD effective November 30, 2004, the date of the Veteran's claim for an increased rating.  Inasmuch as a rating higher than 70 percent for the service-connected PTSD is available, and inasmuch as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for a higher rating, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The January 2011 RO decision also granted the Veteran entitlement to a TDIU effective November 30, 2004, the date of the Veteran's claim.  Therefore, the Board finds that the benefits sought on appeal have been fully granted and the issue is no longer before the Board. 
FINDINGS OF FACT

 1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's PTSD is manifested by avoidance of others; intrusive thoughts; passive thoughts of suicidal ideation; periods of poor memory, attention, and concentration; sleep disturbance; and social and emotional isolation.  However, there is no evidence of total social and occupational impairment.


CONCLUSION OF LAW

The criteria for the assignment of an increased rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences in January 2006 and April 2009.  The letters detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the August 2007 Statement of the Case (SOC) and an April 2009 letter.  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the January 2006, March 2006, and April 2009 letters. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in July 2005, September 2006, November 2009, and March 2010.  The Board finds that the VA examinations are adequate since the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.


II. Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3

The May 2006 rating decision continued the Veteran's 50 percent disability rating for PTSD; during the pendency of the appeal a January 2011 rating decision granted the Veteran an increased rating of 70 percent for PTSD, effective November 30, 2004, the date of the Veteran's claim for an increased rating.  The RO has assigned the Veteran's PTSD disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  According to 38 C.F.R. 
§ 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 70 percent disabling since November 30, 2004, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been assigned during the pendency of this claim.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A review of the Veteran's claims file reveals that the Veteran has been assigned GAF scores of 25, 35, 40, 45, 50, and 60.  GAF scores between 21 and 30 reflect behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  GAF scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board finds that after a careful review of the Veteran's claims file that the preponderance of the evidence is against a rating higher than 70 percent since November 30, 2004.

In order for the Veteran's psychiatric disability to warrant an increased rating to 100 percent at any point during the appeal, there needs to be evidence of total occupational and social impairment.  This level of disability is manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  While the Veteran may have some of these symptoms, he does not have the majority of them, and they do not produce total occupational and social impairment.   

A careful review of the Veteran's VA treatment notes, VA examinations (July 2005, September 2006, November 2009, and March 2010), and private treatment reports and examinations (specifically in January 2005 and October 2005) the Board finds that the Veteran's symptoms have been mostly consistent throughout all of the reports.  It was noted in January 2005, July 2005, October 2005, and September 2006 that the Veteran had social and emotional isolation; it was noted at the November 2009 VA examination that the Veteran talked on the phone, got along with his wife, occasionally saw his mother, watched sports on television, attended Church regularly, and his leisure activities were limited by finances.  It was noted  that the Veteran had poor sleep and nightmares, as well as intrusive thoughts.  The Veteran's private examinations in January 2005, October 2005, and June 2006 noted that the Veteran had poor memory, attention, concentration and insight; however, at the July 2005, September 2006, and November 2009 VA examinations it was noted that the Veteran's memory was intact and his insight and judgment were also intact.  At all of the Veteran's VA examinations it was noted that he was well groomed, acted appropriately, and did not have obsessional rituals.  It was noted in the Veteran's private treatment reports, as well as the November 2009 VA examination, that the Veteran endorsed passive suicidal ideations; however, he did not have a plan or intent.  It was also noted at the November 2009 VA examination that the Veteran had an exaggerated startle response.  

The Board finds that the preponderance of the evidence shows that the Veteran's symptoms are manifested by suicidal ideation, without a plan or intent, depression, social and emotional isolation, nightmares, difficulty with relationships, and an exaggerated startle response.   While severe, the Veteran's symptoms are not manifested by total occupational and social impairment.  There is no evidence of gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; or intermittent inability to perform activities of daily living.  Therefore, the Veteran's PTSD does not warrant an increased rating in excess of 70 percent. 

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The Veteran is in receipt of TDIU effective November 30, 2004; in addition, the file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected PTSD.  In addition, it was noted that the November 2009 VA examination that the Veteran stopped working in 2004 as a brick mason because of the numbness of his hands.  Therefore, the Board finds that there is no evidence that regular rating schedule has been rendered impractical. 

In sum, the Board finds that a review of the Veteran's VA examination reports, private treatment notes, and his statements, that the preponderance of the evidence is against a rating in excess of 70 percent since there is no evidence that the Veteran's PTSD is manifested by total occupational and social impairment.   Therefore, an increased rating in excess of 70 percent for PTSD is denied.  


ORDER

An increased rating in excess of 70 percent for PTSD is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


